Exhibit 10.53

As of October 1, 2002

Mr. Steve Ammons
74 Rockinghorse Rd.
Rancho Palos Verdes, CA 90275

Dear Steve:

It is a pleasure to offer you the temporary position of Vice President Sales at
Autobytel Inc. (the “Company”), subject to approval by the Board of Directors. 
Please be reminded that our offer of employment is contingent upon completion of
our background check and your reviewing and accepting the terms of our various
pre-hire and new-hire documents, including the employee handbook, the
Confidentiality Agreement, the Arbitration Agreement, and the Securities Trading
Policy.  Following is a summary of our offer:

 
Position:

 

Vice President Sales

 
Semi-Monthly Rate:

 

$9375.00

 
Bonus Opportunity

 

$37,500 per calendar quarter beginning at the close of calendar Q4 and payable
in January 2003, based on achievement of specified objectives for Q4. You would
be eligible for Q1 or Q2 2003 bonus payable in the month following the close of
the calendar quarter and based on results against objectives for such respective
quarters.  Specific objectives and plan details to be outlined in a separate
document and incorporated herein by reference.

 
Stock Options

 

25,000 options that will be subject to acceleration based upon achievement of
objectives to be determined and documented in a separate memo.  Steve will also
be given consideration, based upon performance for additional options in 2003.

 
Hire Date:

 

October 1, 2002

 
Term of employment:

 

October 1, 2002 to June 30, 2003

 
Severance:

 

If you are terminated without cause, cause is defined below, you will receive
the lesser of six (6) months of base salary based on your current semi-monthly
salary, or the balance of the term of your employment scheduled to end on June
30, 2003. Such severance paid in a lump sum provided you execute a Company
approved Settlement and General Release Agreement.

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement, Arbitration Agreement, and the Securities Trading
Policy, which will apply during your employment with the Company and
thereafter.  Two originals of each of these documents are enclosed for your
review.  Upon acceptance of this offer of employment, please sign and/or date in
the designated areas, and return two signed originals of each directly to me. 
I  will then sign and return one complete package to you for your records.

autobytel.com inc.

1



--------------------------------------------------------------------------------

Steve Ammons
Offer Letter
Page 2

Enclosed you will also find information regarding our benefits package.  Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment.  If you have any questions or concerns they will
be addressed during your new hire orientation or you may contact Natalie Hensley
at 949.862.1312. Your benefits will be effective November 1, 2002.  The Company
will reimburse the cost for benefits for one month (October ) should you choose
to purchase a private policy or C.O.B.R.A. benefits from your former employer.

The Immigration Reform and Control Act of 1986 requires all new associates to
provide proof of citizenship and/or right to work documentation within three (3)
days from the commencement of employment. A list of acceptable documents is
enclosed. Please bring documents to verify employment eligibility on your first
day of work.

For purposes of the severance described above, cause shall mean any one of the
following:

 

(1) Gross misconduct; or

 

 

 

(2) The willful and continued failure by employee to substantially perform his
duties (this cannot relate to employee’s work location) (other than such failure
resulting from the employee’s disability), after a written demand for
substantial performance of such duties is delivered to the employee that
specifically identifies the manner in which employee’s manager believes that the
employee has failed to substantially perform his duties, and the employee has
failed to remedy the failure within 10 business days of receiving such notice;
or

 

 

 

(3) The willful or continued action, or failure to act, by the employee that
results, or is expected to result, in actual material financial injury to the
Company. However, no act or failure to act on the employee’s part shall be
considered “willful” if done, or omitted to be done, by the employee in good
faith and with a reasonable belief that his  action or omission was in the best
interest of the Company; or

 

 

 

(4) The employee’s conviction for committing an act of fraud, embezzlement,
theft, or any other act constituting a felony involving moral turpitude or
causing material harm, financial or otherwise, to the Company; or

 

 

 

(5) Violation of Company policies of a serious nature, examples of which include
but are not limited to: discrimination or harassment tied to race, color,
gender, age, national origin, sexual orientation, disability, medical condition,
marital status, veteran status, or religion; theft; falsification of Company
records; being under the influence or in the possession of illegal drugs or
controlled substances on Company property; possession of fire arms or other
weapons or explosives on Company property; or similar serious violations of
Company policies.

Steve Ammons

2



--------------------------------------------------------------------------------

Steve Ammons
Offer Letter
Page 3

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable.  This letter sets forth our complete understanding regarding
the matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Steve, while we sincerely hope your employment relationship with the Company
will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc., may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

Please indicate acceptance of our offer by signing and returning the enclosed
copy of this letter. By signing this offer letter you also will be acknowledging
that you are not relying on any promises or representations other than those set
forth above in deciding to accept this conditional offer of employment.  You may
fax a signed copy, if you wish, to our confidential fax at 949.797.0443.  Feel
free to call if you have questions.  We look forward to having you join the
Autobytel team.

 

/s/ STEVE AMMONS

 

 

--------------------------------------------------------------------------------

 

 

Steve Ammons

 

Best regards,
AUTOBYTEL INC.

/s/ MARK ERNST

 

--------------------------------------------------------------------------------

 

Mark Ernst
V.P., Human Resources

 

Steve Ammons

3